Citation Nr: 0901025	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-21 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia 
Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Halifax Medical Center on 
November 30, 2006. 


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 decision of the Department of 
Veterans Affairs (VA) North Florida/South Georgia Healthcare 
System that denied payment or reimbursement of medical 
expenses incurred by the veteran at Halifax Medical Center on 
November 30, 2006.


FINDING OF FACT

The veteran's treatment at Halifax Medical Center on November 
30, 2006, was not such nature that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect that delaying treatment until a VA facility 
could be reached would result in placing the health or bodily 
functioning of that individual in serious jeopardy.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by the private 
emergency room on November 30, 2006, have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & 2008); 38 C.F.R. §§ 
17.120, 17.1002 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As this case concerns a legal determination as to whether the 
veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable.  The 
provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim.  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required.  38 C.F.R. § 17.132.

The veteran was notified of the decision and her appellate 
rights in February 2007 and provided with a the Statement of 
the Case in April 2007 that informed her of the evidence that 
VA had considered, the pertinent laws and regulations, and 
the reasons and bases for VA's decision.  All medical 
evidence regarding the reported non-VA medical treatment in 
November 2006 has been obtained and associated with the 
claims file.  Based upon the above analysis, the Board finds 
that VA has fulfilled its duty to assist the appellant in the 
development of the current claim.

Reimbursement of Unauthorized Medical Expenses

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The first statute 
applies to veterans either service connected for at least one 
disability at the time they sought treatment or who were 
participants in a vocational rehabilitation program.  The 
veteran does not contend, and it is not shown, that she is 
service-connected for any disability or is a participant in a 
vocational rehabilitation program.  As such, payment or 
reimbursement under 38 U.S.C.A. § 1728 is not warranted.

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

As noted, the veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).


The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed 
via legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § __, 122 Stat. 4110, __  (2008).  
Specifically, the change of interest is that the word "shall" 
in the first sentence, replaced the word "may."  This made 
the payment or reimbursement by VA of treatment non-
discretionary, if the veteran satisfied the requirements for 
such payment.  That is, under the version of § 1725 in effect 
prior to October 10, 2008, payment of such medical expenses 
was not mandatory even if all conditions for the payment were 
met.  Under both versions, the conditions set out in the 
remainder of the statute must be met in order for VA to make 
payment or reimbursement.  While the provisions became 
effective when the law was signed on October 10, 2008, there 
was no specific effective date or applicability date 
indicated for the provision.  There is a general presumption 
against the retroactive effect of new statutes.  Landgraf v. 
USI Film Products, 511 U.S. 244 (1994). 

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the veteran can be  
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).  

Also changed by the revision was how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met.  Under the former version, treatment is considered 
emergent until the veteran is transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
such time as the veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.

In this case, there is no dispute as to whether a VA facility 
was capable of accepting the veteran.  Rather, the primary 
dispute is whether the care was for an emergency in the first 
place.  Thus, although the veteran has not been apprised of 
the revised version of § 1725, the Board finds that there is 
no prejudice to the veteran by this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not here determine whether § 1725 as 
revised effective October 10, 2008 is to be given retroactive 
effect.  Whether the version effective prior to October 10, 
2008 or the version effective since October 10, 2008 is 
applied, the result is the same; as the appeal must be 
denied.  

The veteran is seeking reimbursement of payment of medical 
expenses she incurred at the Halifax Medical Center (HMC) on 
November 30, 2006, when she sought treatment for a migraine 
headache and thought she might faint.

The ER report from HMC indicates that the veteran's chief 
complaints were cough and congestion.  She reported a one-
week history of non-productive cough, sinus congestion, sinus 
headache, fatigue, and myalgia.  She had a past history of 
migraine headaches.  The physical examination noted that the 
veteran was in no acute distress.  Her vital signs were 
stable and she was afebrile.  Examination of the head, eyes, 
ears, nose, and throat was grossly normal.  She had slight 
decreased nasal air flow, minimal edema, and erythema in the 
bilateral nares.  Mouth, throat, and neck examinations were 
normal.  Chest was clear to auscultation and nontender.  The 
diagnosis was upper respiratory infection.  The veteran was 
given a return-to-work note for the following Monday.  She 
was advised to take over the counter Tylenol and Advil and 
given a prescription for Robitussin DAC.  She was discharged 
and advised to follow up with her primary physician as 
occasion requires.  

After a careful review of the evidence, the Board must find 
that the medical services performed by HMC on November 30, 
2006, were not of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking medical 
attention would have been hazardous to life or health.  The 
veteran was not in acute distress when seen in the ER; her 
vital signs were stable and she did not have a fever.  The 
findings on physical examination indicated that she had an 
upper respiratory infection.  There is no medical showing 
that the health of the veteran was in serious jeopardy, or 
that the integrity of any bodily organ or part was in 
jeopardy.  

The veteran states that she sought treatment for a migraine 
headache and feared that she would faint.  The ER report does 
not note any statement from the veteran to the effect that 
she feared fainting, and migraine headache was reported only 
by past history.  Even if true, the veteran's statement does 
not establish that an actual emergency situation existed.  To 
the contrary, as noted above, the emergency room records show 
the veteran was not in acute distress.  

The Board finds no reasonable basis to conclude on the facts 
of this case that a prudent layperson who possesses an 
average knowledge of health and medicine could reasonably 
expect that delaying medical treatment for cough and 
congestion long enough to report to the nearest VA facility 
would result in placing the health or bodily functioning of 
that individual in serious jeopardy.

Accordingly, the Board finds that the veteran has not 
established that her medical condition was emergent in nature 
as contemplated under the Millennium Act.  As the criteria of 
38 C.F.R. § 17.1002(b) have not been satisfied, the veteran 
is not entitled to reimbursement or payment for the cost of 
unauthorized medical services provided by HMC on November 30, 
2006.  

In conclusion, for the reasons expressed above, the Board 
finds that the preponderance of the evidence is against 
reimbursement or payment for the cost of unauthorized medical 
services provided by HMC on November 30, 2006, under the 
provisions of both 38 U.S.C.A. §§ 1725 and 1728.  The benefit 
of doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).  The appeal is therefore denied.



ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at Halifax Medical Center on November 30, 2006, is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


